DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on 2/11/2021 is acknowledged.
Claim 17 is withdrawn as being to a non-elected invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over United States Patent Application Publication No. 2016/0324167 (BROOKS).
Claim 1 recites a method for producing a food product, comprising: preparing a mixture comprising one or more food ingredients, at least one oil or fat, and water, wherein the mixture has a total fat content of 20 to 75% by mass and a water content of 20 to 80% by mass; pulverizing the food ingredients in the mixture; and obtaining a paste composition comprising the at least one oil or fat, the water, and 15 to 85% by mass of fine particles of the food ingredients, wherein the food ingredients are selected from the group consisting of a seed, grain, a legume, an alga, a vegetable and a fruit, wherein the fine particles have a maximum particle size of 100 um or more.
when the paste composition is subjected to an ultrasonication treatment at a frequency of 40 kHz and an output of 40 W for 180 seconds, the fine particles after the ultrasonication treatment have a modal diameter of 0.3 to 200 pm, and wherein the paste composition satisfies at least one of the following:


a sliding angle on a clean glass surface at a measurement temperature of 20 °C is 50° or more; and
an advancing contact angle on a clean glass surface at a measurement temperature of 20 °C and a tilt angle of 45° is 50° or more.
BROOKS teaches an preparing a mixture comprising one or more food ingredients, at least one oil or fat, and water, wherein the mixture has a total fat content of 20 to 75% by mass and a water content of 20 to 80% by mass in the form of a pulverized algae.  [0037] teaches a food or food ingredient composition containing at least 10% by weight of a homogenate of microalgal biomass containing predominantly or completely lysed cells comprising at least 16% by dry weight triglyceride oil emulsified in an edible liquid. In some cases, the composition is a sauce, a mayonnaise, a soup, or a dressing. In some cases, the composition is free of oil and fat except for oil in the microalgal biomass. In some cases, the composition contains less than 25% oil or fat by weight excluding oil contributed by the biomass. In some cases, the composition contains less than 10% oil or fat by weight excluding oil contributed by the biomass. In one embodiment, the composition is an oil in water emulsion. In one embodiment, the composition is a water in oil emulsion. The algae is homogenized to provide a particle size of 1 to 100 um. 
Table 28 on page 46 teaches the composition in the form of a mayonnaise with 26.47% fat and 33% water. Each of these values fall within that claimed. 

    PNG
    media_image1.png
    210
    301
    media_image1.png
    Greyscale

As to the recitation “when the paste composition is subjected to”, this is a conditional statement and the manner the recited properties and steps needed to obtain these properties are not actively recited as part of the claim.
As Brooks teaches the physical ingredients and structure as claimed, BROOKS naturally teaches these properties.  Moreover, applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facie case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.
In the alternative, it would have been obvious to optimize the modal diameter and contact angle.  As noted above, BROOKS teaches that algae is homogenized to provide a particle size of 1 to 100 um.  It would have been obvious that the modal diameter (i.e., the diameter at the peak of the differential distribution would fall within that claimed as even the maximum diameter is 100 um.  AS to 
Claim 3 recites that the food ingredients have a water activity value of 0.95 or less.  Water activity is 0.95 or less [0030] 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 2, 4-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2016/0324167 (BROOKS).

Claim 2 recites that the food ingredients are dehydrated. 
The algae composition can be dried [0061]. It would have been obvious to dry the algae compositions taught by BROOKS. 

Claim 4 recites that the pulverization is performed by a device selected from the group consisting of a medium stirring mill and a high-pressure homogenizer.  
As to claims 4, the composition of BROOKS can be homogenized with high pressure [0410]. 

Claim 5 recites that the pulverization is wet pulverization.
As to claim 5,  BROOKS teaches that concentrated biomass, containing over 40% moisture, was micronized using a high pressure homogenizer ((GEA model NS1001)[0410]. 

Claim 6 recites that the pulverization is a one-pass treatment.
As to claim 6,  BROOKS teaches that concentrated biomass, containing over 40% moisture, was micronized using a high pressure homogenizer ((GEA model NS1001)[0410]. No additional passes were used [0410]. 

Claim 7 recites that the paste composition is subjected to the ultrasonication treatment, a specific surface area per unit volume of the fine particles is increased by 1.1 times or more after the ultrasonication treatment, wherein the specific surface area per unit volume after the ultrasonication treatment is 0.082/mL or more.
As to claim 7, BROOKS teaches that sonication can be used [0178]. The average particle size of micronized biomass is smaller than the intact microalgal cell. The particle sizes referred to are those resulting from the homogenization and are preferably measured as soon as practical after homogenization has occurred and before drying to avoid possible distortions caused by clumping of particles as may occur in the course of drying [0164].  Thus, the particles can be micronized which increases specific surface area per unit volume of the fine particles. It would have been obvious to increase and vary particle size based on the desired size of the particle.. 

Claim 8 recites that the paste composition is subjected to the ultrasonication treatment.
As to claim 8, the composition can be homogenized with sonication homogenization [0178]. 

Claim 9 recites that the paste composition is subjected to the ultrasonication treatment, the maximum particle size is decreased to 10% to 95% of the maximum particle size before the ultrasonication treatment.
As to claim 9,  Brooks teaches that the composition can be homogenized with sonication homogenization [0178]. This can include "Micronized" means biomass that has been homogenized under high pressure (or an equivalent process) so that at least 50% of the particle size (median particle size) is no more 10 um in their longest dimension or diameter of a sphere of equivalent volume. Typically, at least 50% to 90% or more of such particles are less than 5 um in their longest dimension or 


Claim 10 recites that the particles obtained after the pulverization have a modal diameter of 20 to 400 um.
BROOKS teaches that the particle sizes referred to are those resulting from the homogenization and are preferably measured as soon as practical after homogenization has occurred and before drying to avoid possible distortions caused by clumping of particles as may occur in the course of drying. Some techniques of measuring particle size, such as laser diffraction, detect the size of clumped particles rather individual particles and may show a larger apparent particle size (e.g., average particle size of 1-100 um) after drying. Because the particles are typically approximately spherical in shape, the diameter of a sphere of equivalent volume and the longest dimension of a particle are approximately the same [[0164].  Thus, BROOKS teaches that algae is homogenized to provide a particle size of 1 to 100 um

Claim 11 recites that the paste composition is subjected to the ultrasonication treatment, a 50% integrated diameter (median diameter) of the fine particles is 0.3 to 150 um.
BROOKS teaches that the particle sizes referred to are those resulting from the homogenization and are preferably measured as soon as practical after homogenization has occurred and before drying to avoid possible distortions caused by clumping of particles as may occur in the course of drying. Some techniques of measuring particle size, such as laser diffraction, detect the size of clumped particles rather individual particles and may show a larger apparent particle size (e.g., average particle size of 1-100 um) after drying. Because the particles are typically approximately spherical in shape, the diameter um, which overlaps the claimed range. 
 Claim 12 recites that the past composition has a viscosity of 0.1 to 22.0 cm, as measured by a Bostwick viscometer at a measurement temperature of 20 C. for a measuring time of 10 seconds.
As to claims 11-12, Moreover, applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.,
Moreover, it would have been obvious to optimize the integrated diameter and viscosity.  As noted above, BROOKS teaches that algae is homogenized to provide a particle size of 1 to 100 um.  It would have been obvious that the integrated diameter (i.e., the diameter at the peak of the differential distribution would fall within that claimed as even the maximum diameter is 100 um.  As to viscosity, BROOKS does teach that in [0276] that the algae provides thixotropic properties. It is taught that algal flour is also a superior emulsifier and is suitable in use in food preparation that requires thickness, opacity and viscosity, such as, sauces, dressings and soups. It would have been obvious to vary the amount flour and the flours thixotropic capabilities based in the desired viscosity. 


Claim 13 recites a ratio of the water content to the total fat content is from 1:4 to 4:1.
Claim 14 recites that the food ingredients comprise both an edible part and an inedible part.
As to claims 13-14, mayonnaise is taught in Table 28 on pg. 46 with a fat and oil content of approximately 1.26:1 (i.e., 33.29% water/ 26.47% fat).  
However, in paragraph [0023], it is noted that algae does contain fiber. Fiber is not digestible.  In this regard, it would have been obvious to provide a product with both edible and inedible ingredients. 

Claim 15 comprises prior to the pulverization, adjusting viscosity of the mixture to 20 Pas or less at 20C.  
In [0009], it is taught that the flours viscosity can vary.  Thus, it would have been obvious to vary the viscosity based on desired properties set forth in [0009] such as texturing. 

Claim 16 recites that the pulverization is performed under a maximum pressure of 200 MPa or less. This is taught at [0009]. 
In [0418], a pressure of 100-200 bar is used. However, it would have been obvious to vary the pressure based on particle size needed. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799